DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 11 and 13-15 are objected to because of the following informalities:  claim 1, line 22, “signalling” should be spelled as “signaling”.  Claim 5, line 8, “signalling” should be spelled as “signaling”.  Claim 11, line 6, “signalling” should be spelled as “signaling”.  Claim 13, line 26, “signalling” should be spelled as “signaling”.  Claim 14, line 14, “signalling” should be spelled as “signaling”.  Claim 15, line 23, “signalling” should be spelled as “signaling”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted element is:  in the preamble of claim 14, lines 1-2, “an apparatus for a bitstream into a block of a video frame…”, it appears that Applicant needs to insert the term “decoding” or “decompressing” between “for” and “a bitstream” since the body of independent claim 14 appears to disclose the steps of decoding video data, and also, the body of claim 14 resembles the body of independent claim 7, wherein the preamble of claim 7 discloses “a method of decoding a decoding a bitstream, not an apparatus for a bitstream.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-13 and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the present invention pertains to block level super resolution video compression.
With regards to claim 1, Mao (US 2019/0253704) discloses a method of encoding a block of a video frame into a bitstream (paragraph 94), the method comprising:
a processor of an encoder apparatus (paragraph 28, fig.2, note “processor”) determining a set of original samples of a current block that needs to be encoded and determining reference samples of one or more reconstructed blocks (paragraph 50), each of the one or more reconstructed blocks being encoded (paragraph 50) and subsequently decoded (paragraph 117), the current block and the reconstructed blocks being part of the video frame (paragraph 50), the video frame having a first resolution (paragraph 44); 
the processor determining a subset of original samples based on the set of original samples and a downsampling schem
the processor determining first predicted samples based on the reference samples (paragraph 46),
the processor determining residual samples of a residual block based on the set of original samples and the predicted samples of the current block (paragraph 46); and
(312)913-0001the processor transforming the residual samples into the bitstream (paragraph 46), the bitstream including metadata for signaling a decoder apparatus (paragraph 117) that a downsampling scheme was used during the encoding of the current block (paragraph 46).
Greiner (US 2015/0161772) discloses a processor for determining a downsampling scheme for rotating the image with a sampling lattice (paragraph 89).
The prior art, either singularly or in combination, does not disclose “…the processor determining a subset of original samples based on the set of original samples and a downsampling schem
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 7, Mao (US 2019/0253704) discloses a method of decoding a bitstream into of a block of a video frame (paragraph 94, element 440), the method comprising: 
a processor (paragraph 28, fig.2, note “processor”) of a decoder apparatus receiving the bitstream (paragraph 94, element 440), the bitstream comprising encoded residual samples of a residual block (paragraph 50), the residual samples being associated with a set of original samples of a current block (paragraph 50), the current block being part of the video frame of a first resolution (paragraph 50); 
the bitstream further comprising metadata associated with the encoded residual McDONNELL BOEHNENCHICAGO, L 60606(312)913-0001samples of a residual block for signaling the decoder apparatus (paragraph 117) that a downsampling scheme was used during encoding of the current block (paragraph 46); 
	the processor determining reconstructed samples of the current block based on the predicted samples of the current block and the residual samples (paragraph 46).
Greiner (US 2015/0161772) discloses a processor for determining a downsampling scheme for rotating the image with a sampling lattice (paragraph 89).
The prior art, either singularly or in combination, does not disclose “…the processor determining first predicted samples of a first low-resolution prediction block based on the downsampling scheme 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 7.
With regards to claim 13, Mao (US 2019/0253704) discloses an apparatus for encoding a block of a video frame into a bitstream, the apparatus comprising:
a processor (paragraph 28, fig.2, note “processor”) and memory (paragraph 28, fig.2, note “memory”) storing computer-readable instructions that, when executed by the processor, cause the apparatus to carry out operations including: 
determining a set of original samples of a current block that needs to be encoded and determining reference samples of one or more reconstructed blocks (paragraph 50), each of the one or more reconstructed blocks being encoded (paragraph 50) and subsequently decoded (paragraph 117), the current block and the reconstructed blocks being part of the video frame (paragraph 50), the video frame having a first resolution (paragraph 44); 
determining a subset of original samples based on the set of original samples and a downsampling schem
determining first predicted samples based on the reference samples (paragraph 46),
determining residual samples of a residual block based on the set of original samples and the predicted samples of the current block (paragraph 46); and

Greiner (US 2015/0161772) discloses a processor for determining a downsampling scheme for rotating the image with a sampling lattice (paragraph 89).
The prior art, either singularly or in combination, does not disclose “…(312)913-0001determining a subset of original samples based on the set of original samples and a downsampling scheme based on a spatial sampling lattice of the downsampling scheme; determining first predicted samples based on the reference samples, the first predicted samples forming a first low-resolution prediction block having a second resolution that is lower than the first resolution, the first predicted samples defining predictions for the subset of original samples; determining second predicted samples of one or more second low-resolution prediction blocks based on the first predicted samples, each of the one or more second low-resolution prediction blocks being of the second resolution; determining residual samples of a residual block based on the set of original samples and the first and second predicted samples; and transforming the residual samples into the bitstream, the bitstream including metadata for signaling a decoder apparatus that a downsampling scheme was used during the encoding of the current block” of claim 13.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 13.
With regards to claim 15, Mao (US 2019/0253704) discloses a non-transitory computer-readable storage medium (paragraph 119) having instructions stored thereon that, when executed by a processor of an apparatus (paragraph 28, fig.2, note “processor” and “memory”), cause the apparatus to carry out operations including: 
determining a set of original samples of a current block that needs to be encoded and determining reference samples of one or more reconstructed blocks (paragraph 50), each of the one or more reconstructed blocks being encoded (paragraph 50) and subsequently decoded (paragraph 117), the current block and the reconstructed blocks being part of the video frame (paragraph 50), the video frame having a first resolution (paragraph 44); 

determining first predicted samples based on the reference samples (paragraph 46),
determining residual samples of a residual block based on the set of original samples and the predicted samples of the current block (paragraph 46); and
(312)913-0001transforming the residual samples into the bitstream (paragraph 46), the bitstream including metadata for signaling a decoder apparatus (paragraph 117) that a downsampling scheme was used during the encoding of the current block (paragraph 46).
Greiner (US 2015/0161772) discloses a processor for determining a downsampling scheme for rotating the image with a sampling lattice (paragraph 89).
The prior art, either singularly or in combination, does not disclose “…determining a subset of original samples based on the set of original samples and a downsampling scheme based on a spatial sampling lattice of the downsampling scheme; determining first predicted samples based on the reference samples, the first predicted samples forming a first low-resolution prediction block having a second resolution that is lower than the first resolution, the first predicted samples defining predictions for the subset of original samples; determining second predicted samples of one or more second low-resolution prediction blocks based on the first predicted samples, each of the one or more second low-resolution prediction blocks being of the second resolution, the first predicted samples and one or more second predicted samples forming predicted samples of the current block; determining residual samples of a residual block based on the set of original samples and the predicted samples of the current block; and  (312)913-0001transforming the residual samples into a bitstream, the bitstream including metadata for signaling a decoder apparatus that a downsampling scheme was used during the encoding of the current block” of claim 15.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15. 
With regards to claim 17, Mao (US 2019/0253704) discloses a non-transitory computer-readable storage medium (paragraph 119) having instructions stored thereon that, when executed by a processor 
receiving a bitstream (paragraph 94, element 440), the bitstream comprising encoded residual samples of a residual block (paragraph 50), the residual samples being associated with a set of original samples of a current block (paragraph 50), the current block being part of the video frame of a first resolution (paragraph 50); 
the bitstream further comprising metadata associated with the encoded residual McDONNELL BOEHNENCHICAGO, L 60606(312)913-0001samples of a residual block for signaling the decoder apparatus (paragraph 117) that a downsampling scheme was used during encoding of the current block (paragraph 46); 
determining reconstructed samples of the current block based on the predicted samples of the current block and the residual samples (paragraph 46). 
Greiner (US 2015/0161772) discloses a processor for determining a downsampling scheme for rotating the image with a sampling lattice (paragraph 89).
The prior art, either singularly or in combination, does not disclose “…determining first predicted samples of a first low-resolution prediction block based on the downsampling scheme based on a spatial sampling lattice of the downsampling scheme, and reference samples of one or more reconstructed blocks, each of the one or more reconstructed blocks being encoded and subsequently decoded, the first low-resolution prediction block having a second resolution that is lower than the first resolution; McDONNELL BOEHNEN (312)913-0001determining second predicted samples of one or more second low-resolution prediction blocks based on the first predicted samples, each of the one or more second low-resolution prediction blocks being of the second resolution; determining predicted samples of the current block based on the first predicted samples of the first low-resolution block and the second predicted samples of the one or more second low-resolution blocks; and determining reconstructed samples of the current block based on the predicted samples of the current block and the residual samples” of claim 17.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 17. 
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488